DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Specie I, Fig. 5, 6, claims 1-12 in the reply filed on 4/23/21 is acknowledged. The non-elected claims 13 and 14 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-12 follows.

Claim Objections

Claims 6 and 8 are objected to because of the following informalities: an ungrammatical clause “wherein it the switch [sic]” present in line 1 of claim 6. Further, “the housing” in line 1 of claim 8 lacks proper antecedent basis.  Appropriate correction is required. Applicant’s cooperation is hereby requested in correcting of any remaining errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0225709 to Kirch et al. (hereafter “Kirch”, cited in IDS).
Regarding claim 1, Kirch discloses (Fig. 1-3) a temperature-dependent switch, comprising: a first stationary counter contact (19), a second stationary counter contact (21), and a temperature-dependent switching mechanism (12) having a current transfer member (24, 26), wherein the switching mechanism is configured to close (Fig. 1) and open (Fig. 2, 3) the switch depending on its temperature, wherein the switching mechanism is configured to close the switch by pressing the current transfer member against the first counter contact and the second counter contact and thereby establishing an electrically conductive connection between the first counter contact and the second counter contact via the current transfer member (Fig. 1), and to open the switch by keeping the current transfer member at a distance from the first counter contact and the second counter contact and thereby interrupting the electrically conductive connection (Fig. 2, 3), wherein the switch further comprises a closing lock (27) which is configured to keep the switch open when it has been opened for the first time, wherein the closing lock comprises a 
 	Regarding claim 6, Kirch discloses a housing (14, 15), wherein the first counter contact (19) and the second counter contact (21) are arranged at the housing, and wherein the switching mechanism (12) is arranged in the housing (Fig. 1-3).
	Regarding claim 7, Kirch discloses that  the housing comprises a lower part (14) and an upper part (15) for closing the lower part, wherein the first counter contact (19) and the second counter contact (21) are arranged on an inner side (18) of the upper part (15), (Fig. 1-3).
	Regarding claim 10, Kirch discloses that  the spring washer (27) is configured to interact with the current transfer member (24, 26) and with a spacer ring (17) which is arranged between the upper part (15) and the lower part (14), (Fig. 1-3).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2-5, 8, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over US 9, 691, 576 to Mitschele et al. (hereafter “Mitschele”) in view of Kirch.
Regarding claim 1, Mitschele discloses (Fig. 3) a temperature-dependent switch (40), comprising: a first stationary counter contact (59), a second stationary counter contact (58), and a temperature-dependent switching mechanism (41) having a current transfer member (48, 49), wherein the switching mechanism is configured to close and open the switch depending on its temperature, wherein the switching mechanism is configured to close the switch by pressing the current transfer member against the first counter contact and the second counter contact and thereby establishing an electrically conductive connection between the first counter contact and the second counter contact via the current transfer member (Fig. 3), and to open the switch by keeping the current transfer member at a distance from the first counter contact and the second counter contact and thereby interrupting the electrically conductive connection, but does not disclose: a closing lock which is configured to keep the switch open when it has been opened for the first time, wherein the closing lock comprises a spring washer which is configured to directly interact with the current transfer member and to mechanically lock the current transfer member in a permanent manner when the switch has been opened for the first time, so that the switch remains permanently open.
Kirch discloses a temperature-dependent switch (Fig. 1-3) of similar design comprising: a closing lock (27) which is configured to keep the switch open when it has been opened for the first time, wherein the closing lock comprises a spring washer (27) which is configured to directly interact with the current transfer member and to mechanically lock the current transfer 
Since invention of Kirch and Mitschele are from the same field of endeavor directed to temperature-dependent switches of similar design, the purpose of the closing lock taught by Kirch would be recognized in the invention of Mitschele.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Mitschele by providing a closing lock which is configured to keep the switch open when it has been opened for the first time, wherein the closing lock comprises a spring washer which is configured to directly interact with the current transfer member and to mechanically lock the current transfer member in a permanent manner when the switch has been opened for the first time, so that the switch remains permanently open, as taught by Kirch, in order to adapt the switch of Mitschele for a specific application which would require for the switch to remain permanently opened after being opened for the first time (Kirch, par. [0055-0057], [0116-0118]). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 9, Mitschele as modified discloses that the temperature-dependent switching mechanism (41) comprises a temperature-dependent bimetallic (col. 10, ll. 52-54) snap disc (47) having a geometrical high-temperature configuration and a geometrical low-temperature configuration, and a bistable spring disc (46) at which the current transfer 
Regarding claim 3, Mitschele as modified discloses that the snap disc (47)  is configured to exert a force on the spring disc (46) such that the spring disc snaps from the first configuration to the second configuration, when the snap disc transitions from the geometrical low-temperature configuration to the geometrical high-temperature configuration (Fig. 3, col. 10, l. 43-col. 11, l. 15).
Regarding claim 4, Mitschele as modified by Kirch discloses that the snap disc (28) is fixed to the current transfer member (24, 26), wherein a clearance (38) is provided in an area around an edge (36) of the snap disc (28), and wherein the edge of the snap disc is configured to project at least partially into said clearance when the snap disc re-assumes its geometrical low-temperature configuration with the spring disc (27) being in its second configuration (Kirch, Fig. 3).
Regarding claim 5, Mitschele discloses that the snap disc (47) and the spring disc (46) are fixed to the current transfer member (48, 49), (Fig. 3). Further, Kirch also discloses that the snap disc (28) and the spring disc (27) are fixed to the current transfer member (24, 26), (Fig. 1, 2).
Regarding claim 8, as best understood, Mitschele as modified by Kirch discloses that the housing (14, 15) comprises a lower (14) part and an upper part (15) for closing the lower part, .

Allowable Subject Matter

Claims 11 and 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 11 (“the spring washer is arranged between the spacer ring and the upper part, and wherein the spring washer comprises at least one locking member, which is configured to interact with the current transfer member”) in combination with all of the limitations of claims 1, 6, 7, and 10, are believed to render the combined subject matter and all claims depending therefrom allowable over the prior art of record taken alone or in combination.

Conclusion

The additional prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure, because of the teachings of various temperature-dependent electrical switches, some comprising locking arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835